Mr. Justice Wolf
delivered the opinion of the Court..
This was a petition for certiorari which recited that Ernesto Chabriel died on the 14th day of July, 1928, while he was working for his employers González & Martínez, who were insured; that the said workman was the son of the petitioners, and that they went to see the employers, who told petitioners that they had reported the accident of which their son died to the Workmen’s Belief Commission, and that petitioners always had pushed the claim; that on the 30th of January, 1930, the petitioners finally consulted attorney Luis Mercader, who filed a written petition in behalf of the petitioners.
After some preliminary steps the case was disposed of by the District Court of Guayama, on the ground that the application finally made was too late and that the action had prescribed. In the course of its opinion the court said:
“Nothing appears from the record which could convey anything to this court with regard to the due activities of the petitioners showing that they had been diligent in their case, nor that, in accordance with section 7 of the law, the employer or any other person brought the accident to the attention of the Commission so that a duty would arise in any way under the law to investigate the case.”
The court went on to say that there was nothing in the record to show that anything had been done within a year.
We can not hold on the showing made that the court erred, or that it failed properly to exercise jurisdiction. The law *506is framed in the interest of the workingman, it is true, but the powers of the Commission are limited and can not be extended in the form desired by the petitioners. In other words,-neither the commissioners nor the court had a discretion, and while we regret it, the writ of certiorari must be annulled.
Mr. Justice Texidor took no part in the decision of this case.